Upton, J.
Held, that this is a ease where the judgment appealed from “is modified,” within the meaning of the last clause of section 542 of the general practico act, which provides: “But where on appeal to the supreme or circuit court a new trial is ordered or a decision given modifying the judgment appealed from, the costs on appeal shall be allowed or not in the discretion of the appellate court.”
That, in general, costs follow the judgment when the statute is silent; and when the statute leaves the matter to the discretion of the court, such should be the practice, un*320less there are special reasons for varying the rule. That in this case the defendant had it in his power to avoid all costs by tendering the amount that has been found due; and that this is a sufficient reason for not awarding costs in his favor. But that inasmuch as it is shown that there was some grounds for his appeal, the plaintiff’s cost bill should not be allowed in full,
The plaintiff was allowed the costs he recovered in the court below, and $20 of the costs on appeal.